Citation Nr: 0524829	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-07 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residual scar, 
status post cyst removal, left ear.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania that denied service 
connection for residual scar, status post cyst removal, left 
ear, and denied the veteran's application to reopen a claim 
of entitlement to service connection for hearing loss.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has a 
residual scar, status post cyst removal, left ear.

2.  In an January 1991 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for hearing loss; the same month, the RO notified the veteran 
of its decision and of his appellate rights; the veteran 
filed a Notice of Disagreement in December 1991 and the RO 
issued a Statement of the Case in March 1992.  The veteran 
did not file a Substantive Appeal and the decision became 
final.

3.  Evidence added to the record since the January 1991 
rating decision denying the veteran's application to reopen a 
claim of entitlement to service connection for hearing loss, 
is not cumulative or redundant, and, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the veteran's claim and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A residual scar, status post cyst removal, left ear was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2004).

2.  The RO's January 1991 decision denying the veteran's 
application to reopen a claim of service connection for 
hearing loss is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1991).  

3.  Evidence received since the January 1991 rating decision 
is new and material; the claim of entitlement to service 
connection for hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Regarding an attempt to reopen a finally decided claim of 
service connection, the VCAA states that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  VA has amended its 
regulations to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Here, the RO, in a letters dated in February 2003 and May 
2004, provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claims for service 
connection, and for reopening a finally decided claim, as 
well as the types of evidence VA would assist him in 
obtaining.  The veteran was also informed that this evidence 
could consist of medical records and medical opinions.  
Moreover, the RO invited the veteran to submit information 
relevant to his appeal.  

In addition, the veteran and his representative were provided 
with a copy of the March 2003 and August 2004 rating 
decisions, August 2003 and November 2004 Statements of the 
Case, and March, September and November 2004 Supplemental 
Statements of the Case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  By way of 
these documents, as well as the February 2003 and May 2004 RO 
letters, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists post-service medical 
records and audiograms, lay statements, records in connection 
with the veteran's claim of benefits from the Social Security 
Administration, and statements submitted by the veteran and 
his representative in support of his claim.  Here, the Board 
notes that the veteran's service medical records could not be 
obtained from the National Personnel Records Center because 
they were apparently destroyed in the 1973 fire at that 
facility, and that the RO's diligent efforts to obtain the 
service medical records proved be futile.  The Board 
recognizes its heightened duty to explain its findings and 
conclusions and to consider benefit of the doubt and 
corroborative testimony such as buddy statements in cases 
where records are unavailable.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 
(1992); see also Veterans Benefits Administration Manual M21-
1, part VI, (Manual) paragraph 7.25(b).  The Board also notes 
that the RO made reasonable attempts to obtain additional 
records, to include morning reports that may contain in-
service medical information concerning the veteran.  No 
additional information was located.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Entitlement to service connection for residual scar, 
status post cyst removal, left ear.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In adjudicating a claim, 
the Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

As noted above, the Board notes that the veteran's service 
medical records could not be obtained from the National 
Personnel Records Center because they were apparently 
destroyed in the 1973 fire at that facility, and that the 
RO's diligent efforts to obtain the service medical records 
proved be futile.  The Board recognizes its heightened duty 
to explain its findings and conclusions and to consider 
benefit of the doubt and corroborative testimony such as 
buddy statements in cases where records are unavailable.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992); see also Veterans Benefits 
Administration Manual M21-1, part VI, (Manual) paragraph 
7.25(b).  

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran currently has a residual scar, status post cyst 
removal, left ear.  His claim must therefore be denied.  

The medical evidence in this case consists of post service 
audiograms dated between August 1979 and July 1992, and the 
statement of a private physician dated in May 2004.  While 
the May 2004 statement indicates that the veteran reported 
that he had a cyst removed from his left ear in 1958, none of 
these records indicates that the veteran has a scar behind 
his left ear.  

In light of the foregoing, the Board must deny the veteran's 
claim.  The veteran has not presented evidence that he 
currently has a residual scar, status post cyst removal, left 
ear.  And without a current disability, a claim for 
entitlement to service connection for such condition cannot 
be sustained.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this regard, the Board notes that the veteran, as 
a lay person, is not competent on his own to establish a 
medical diagnosis or show a medical etiology as such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the medical evidence is against a showing 
that the veteran currently has a residual left ear scar, 
there is no basis upon which to establish service connection 
for such condition.

II.	Application to reopen claim of service connection for
hearing loss.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since the January 
1991 rating decision includes an audiological examination 
conducted in July 1992, a lay statement regarding a change in 
the veteran's hearing before and after service dated in 
February 2004, documents from the Social Security 
Administration in connection with a claim of disability 
benefits, a May 2004 statement of the veteran's private 
physician, and statements by or on behalf of the veteran.

Of particular significance is the July 1992 audiological 
examination indicating that the veteran currently has hearing 
loss for VA purposes.  In addition, the lay statement 
provided by the veteran, as well as the veteran's own 
statements, indicate that the veteran's hearing was 
diminished upon discharge from the service.

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the January 1991 rating 
decision that denied service connection for hearing loss and, 
when considered with previous evidence of record relates to 
an unestablished fact necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for hearing loss is reopened.


ORDER

1.  Service connection for residual scar, status post cyst 
removal, left ear, is denied.

2.  As new and material evidence has been presented, the 
veteran's claim of service connection for a hearing loss is 
reopened; the appeal is granted to this extent only.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for hearing loss must be remanded for further action.  

In this case, audiological examinations of the veteran dated 
from August 1979 through July 1992 consistently indicate that 
the veteran has bilateral hearing loss for VA disability 
purposes, and that he has had this condition for some time.  
38 C.F.R. § 3.385.  

In addition, the record contains testimony of the veteran in 
December 1987, along with a buddy statement dated in August 
1987, indicating that the veteran was exposed to significant 
occupational noise in service while on the rifle range for 
approximately 3 hours a day for four to five days per week, 
and that no hearing protection was provided for these 
sessions.  After service, the veteran testified that he 
worked in a lumber mill, but that he always wore ear 
protection when doing so.  The record also contains a lay 
statement dated in February 2004 signed by close relatives of 
the veteran (brothers, sisters and a sister-in-law) 
indicating that the veteran's hearing changed significantly 
from the time he entered service in December 1956 until his 
discharge in December 1958.  The veteran, however, was never 
afforded a VA audiological examination in connection with his 
claim in order to determine whether his current hearing 
condition may be related to his time in the service.

Therefore, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
examination.  After determining the current nature, extent 
and etiology of any hearing loss found to be present, the 
examiner should offer an opinion as to the likelihood that 
any disability found to be present is directly related to or 
had its onset during service.  Pursuant to the VCAA, such an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

In addition, the veteran's file contains a determination 
letter dated in September 1992 from the Social Security 
Administration indicating that the veteran has been awarded 
Social Security Administration disability benefits in part 
for his hearing loss.  No supporting documentation, however, 
has been associated with the veteran's file.  Upon remand, 
therefore, the RO should make all necessary attempts to 
obtain these records.  38 C.F.R. § 3.159.  See also 38 C.F.R. 
§ 3.159(c)(2) (when attempting to obtain records in the 
custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing. 

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of any hearing loss 
found to be present.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
hearing loss found to be present.  If the 
examiner diagnoses the veteran as having 
hearing loss, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hearing loss was caused by or had its 
onset during service.  In doing, so the 
examiner should specifically comment on 
lay and buddy statements in the record, 
as well as the veteran's December 1987 
testimony indicating that the veteran was 
exposed to significant noise on the rifle 
range during his time in the service, as 
well as the lack of ear protection during 
these sessions.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review this 
claim.  When adjudicating this claim, the 
RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  If the RO's 
determination remains adverse to the 
veteran, the veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


